Citation Nr: 0843981	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from April 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits sought.  The veteran offered testimony at personal 
hearings before a decision review officer at the RO in May 
2006, and before the undersigned Veterans Law Judge during a 
Travel Board hearing held at the RO in January 2008.

In March 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The case has now been retuned to the 
Board for further appellate consideration.

Also in the March 2008 remand, the Board referred a claim of 
service connection for gastrointestinal disorders, claimed 
alternatively as a stomach condition, heartburn, and 
vomiting, as secondary to service connected post traumatic 
stress disorder (PTSD), to the RO for appropriate action.  In 
the interest of continuity, this referral is repeated.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran moved for advancement 
at the January 2008 Board hearing, and the motion was granted 
in February 2008.





FINDINGS OF FACT

1.  Bilateral hearing loss was not shown during service or 
within a year after service, and the preponderance of the 
competent medical evidence of record is against a finding 
that any currently diagnosed hearing loss is related to 
active service.

2.  The preponderance of the competent evidence supports a 
finding that currently diagnosed tinnitus is related to 
active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the veteran 
in June 2005 correspondence, prior to initial adjudication of 
the claims.  This letter informed the veteran of the elements 
of service connection, described the information and evidence 
needed to substantiate the claims, and set forth the 
respective responsibilities of VA and the veteran in 
obtaining such.  Although the letter did not discuss VA 
policies and procedures with regard to assignment of 
effective dates and disability evaluations, such error was 
harmless in light of the decision below denying service 
connection.  No effective date or evaluation shall be 
assigned.    Further, notice of these provisions was sent in 
March 2006, subsequent to the initial adjudication.  The 
veteran's claim was then readjudicated in April 2007 and 
November 2007 supplemental statements of the case (SSOCs).  
In May 2008, a fully compliant notice letter was sent to the 
veteran, and an October 2008 SSOC readjudicated the claim.  
As the record reflects that the veteran has been afforded a 
meaningful opportunity to participate in his claim, 
adjudication may proceed without prejudice to the veteran.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all available service treatment records, all 
relevant VA treatment records from 2001 to 2008, and provided 
a VA examination in September 2008.  The veteran was afforded 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge, as well as 
before hearing officers at the RO.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The veteran was specifically asked to provide 
releases to allow VA to obtain private medical records on his 
behalf, or to submit those records to VA himself, but the 
veteran has done neither.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.



Evidence

The veteran contends that he was exposed to excessive noise 
during service at the firing range, both from rifle fire and 
"big guns" during training exercises.  At his January 2008 
Board hearing, the veteran additionally alleged that his 
noise exposure was related to combat.

Available service treatment records include reports of 
examination at entry in March 1946, and on separation in 
April 1947, as well as a single record of clinical treatment 
in June 1946.  These records reflect no treatment for or 
complaint of hearing loss or tinnitus, or of any infection or 
other problems with the ear.  Hearing tested as normal at 
entry and separation using the whispered voice test, and the 
sole in-service treatment note is for a foot problem.  
Service personnel records indicate that the veteran served as 
a light truck driver, to include a tour of duty in Korea for 
nine months with the 20th Infantry.

There are no medical records covering the first post service 
year.  The veteran underwent a VA general medical examination 
in October 1952.  At that time, the veteran's ears and 
hearing were noted to be normal.  Specific results for the 
whispered voice test were not provided.

Private medical records from an April 1979 hospitalization at 
St. J's show no complaints related to hearing loss or 
tinnitus.  The veteran was being treated for a back 
disability and psychiatric problems.

VA treatment records from December 2001 to August 2008 reveal 
no complaints of or treatment for tinnitus or hearing loss.  
In a December 2001 initial care note, the provider noted that 
hearing was grossly normal, and there is no repot of any 
hearing or ear related problems on the part of the veteran.  
Subsequent records are silent regarding hearing loss or 
tinnitus.

At the May 2006 RO hearing, the veteran stated that he had 
been diagnosed with hearing loss and tinnitus at the VA 
medical center (VAMC) about two years before.  He stated that 
he had acoustic trauma from the rifle range.

In January 2008, the veteran testified at a Board hearing.  
The veteran stated that he was exposed to rifle fire during 
training, as well as grenades and machine guns, with most 
coming during his initial training.  He was not provided with 
ear plugs.  He stated he began experiencing tinnitus 
immediately, which he described as "crickets."  Although 
his official listed occupational specialty was as a truck 
diver, in practice the veteran stated he did a little of 
everything, including going out on patrol.  He stated he was 
shot at while overseas, but denied exposure to artillery.  He 
stated he was treated for hearing loss in 1951 by General 
Motors for employment, which showed some right ear hearing 
problems.  He was next tested in 1966 by Air 
Research/Honeywell, but did not state what the results were.  
Within the last year, he stated he was tested privately by 
Dr. S.  He stated that doctors had told him he had hearing 
loss, but none had stated his problems were related to noise 
exposure in service.  He specified that all his hearing 
treatment was with non-VA providers.  One VA doctor, Dr. B, a 
psychologist, had inquired about ringing in his ears.

A VA audiology examination was conducted in September 2008.  
The claims file was reviewed in conjunction with the 
examination.  The examiner noted that hearing was 15/15 on 
entry, and there was no reference to tinnitus in service 
treatment records.  The examiner did not see the separation 
examination report.  The veteran alleged that he was exposed 
to noise from large guns and grenades in service.  He also 
had post-service noise exposure working in machining car 
parts.  He reported having severe, constant tinnitus for 60 
years.  He stated that his hearing impairment interfered with 
interpersonal communications, and tinnitus caused anxiety.  
Audiometric testing was performed; results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
45
60
LEFT
35
30
40
45
60

Word recognition on the Maryland CNC Word List was 100 
percent on the right and 92 percent on the left.  The 
examiner diagnosed mild to moderate hearing loss, 
bilaterally, and bilateral subjective severe and constant 
tinnitus.  The examiner stated that there was no 
documentation of ear or frequency specific hearing levels in 
the service treatment records.  Due to the veteran's reports 
of noise exposure during and after service, "it is not 
possible to determine the etiology of the hearing loss or 
tinnitus without resorting to mere speculation."

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Sensorineural hearing loss, as an "organic disease of the 
nervous system," is subject to presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Analysis
Hearing Loss

Initially, the Board notes that the September 2008 VA 
examination report establishes the presence of a hearing loss 
disability for VA purposes.  The auditory threshold is 40 
decibels or greater at multiple frequencies, and is 26 
decibels or greater at more than three frequencies, 
bilaterally.  38 C.F.R. § 3.385.  Further, the Board concedes 
noise exposure in service, as weapons training was required 
during service.

The evidence of record fails to establish a nexus between 
service and currently diagnosed hearing loss and service, 
however.

Presumptive service connection is not available, as the 
diagnosed hearing loss is not noted to be sensorineural in 
nature, and hence is not an organic disease of the nervous 
system.  38 C.F.R. § 3.309(a).  Further, even if the form of 
hearing loss diagnosed was among the listed chronic diseases, 
there is no evidence that it was manifested to a compensable 
degree within the first post service year, as is required to 
establish presumptive service connection.  38 C.F.R. 
§ 3.307(a)(3).  There is no medical evidence of record for 
that time period.  The veteran has not indicated that he was 
ever tested in that time frame, or that he even had or 
noticed hearing impairment.  At hearing, he stated that he 
was first informed there was hearing impairment, in the right 
ear, at a 1951 employment physical.  A report of this 
examination is not of record, despite VA requests for such 
from the veteran.  Even if the veteran has accurately 
reported the findings, a 1951 finding is well beyond the 
presumptive period of one year after separation.  The Board 
notes that a 1952 VA examination reported no hearing 
problems.

Turning to consideration of direct service connection, the 
evidence does not show that hearing loss was first manifested 
during active duty service.  All examination reports show 
grossly normal hearing, and there is no evidence or 
allegation that the veteran complained of or sought treatment 
for hearing problems while in service.  Direct service 
connection may still be established is the totality of the 
evidence indicates that the current diagnosis was in fact 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, the evidence does not show such a nexus.  No doctor has 
offered an opinion relating current hearing loss to noise 
exposure in service.  The September 2008 VA examiner opined 
that given the absence of in-service findings of hearing 
loss, it would be mere speculation to relate the current 
diagnosis to in-service noise, as opposed to the apparently 
significant and long term noise exposure as a machinist in 
the automobile industry.  The veteran has not provided any of 
his private treatment records despite VA requests, but in 
summarizing these records at his hearing, he stated that he 
had not discussed the etiology of his disability with his 
provider.  The Board stresses that this is not a situation 
where the benefit of the doubt applies.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Positive and negative evidence regarding 
a nexus is not in equipoise; there is a complete lack of 
competent evidence on either side of the issue.  The Board 
recognizes that the veteran has offered his own opinion 
regarding a possible relationship between his hearing loss 
and in-service noise exposure, but as a layperson, he does 
not have the medical knowledge or training necessary to 
support his opinion, and hence it is not competent evidence.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The lack of historical medical records, in combination with 
the 1952 VA examination showing normal hearing, also 
undermines the veteran's current allegations of continuity of 
his symptoms since service.  The Board notes that the veteran 
has made no complaints regarding his ability to hear to VA 
doctors until at least 2001; the first indicator of complaint 
is his March 2005 claim.  This lengthy time period between 
service and the earliest evidence of the claimed condition 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Because no hearing loss disability is shown in service or for 
many years after, and because there is no medical opinion or 
other competent evidence relating the recently diagnosed 
hearing loss disability to service, the claim must be denied.



Tinnitus

As was noted above, noise exposure in service is established.

Service treatment records make no reference to complaints of 
tinnitus, and no diagnosis is shown.  The Board notes, 
however, that the examination forms include only reference to 
hearing acuity, and do not specifically reflect that tinnitus 
was asked about.  Similarly, the October 1952 VA examination 
reveals only that hearing was normal, and does not indicate 
that the examiner asked about tinnitus.  The veteran in fact 
stated at his hearing that until approximately 2004, no 
doctor had asked about his tinnitus. 

Despite the absence of treatment or complaints since service, 
however, the veteran maintains that he has had constant and 
severe tinnitus for 60 years, which he describes as 
"crickets."  He stated that the disability had its onset 
during basic training, immediately following an extended 
session at the rifle range.  He related that friends used to 
laugh at him for looking around for the insects all the time.  
The veteran is competent to report symptoms such as ringing 
in the ears.

At the September 2008 VA examination, the doctor diagnosed a 
60 year history of severe tinnitus, but stated that he could 
not form an opinion as to a nexus to military noise exposure 
without resorting to mere speculation.  It is apparent, 
however, that the doctor found the allegations of long 
standing tinnitus credible.

The Board agrees, and finds that based on the veteran's 
subjective report of tinnitus since service, the benefit 
sought must be granted.  Unlike hearing loss disability, 
which requires objective measurement to establish the onset 
of the disability, tinnitus is at all times observable to the 
lay sufferer, and hence the veteran's statements are 
sufficient to establish the diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

The Board recognizes that the sole evidence of tinnitus from 
service to the present is the veteran's own current report, 
and that there is an absence of corroborating complaints over 
the years.  The Board notes, however, that the veteran has 
stated that he was not seeking treatment over that period for 
any hearing or ear problems; the testing he reports was 
related to employment physicals, and not to evaluation and 
treatment.  Further, the evidence from those years which is 
of record reflects examinations for specific complaints other 
than tinnitus.  In that respect the Board would note that the 
veteran has also never affirmatively denied having tinnitus.  
The absence of reference to the condition is not remarkable. 

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


